Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant has amended to overcome the previous 101 rejection.
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remaining arguments are derived from the above and unpersuasive for a similar rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loladia (US 11,190,516) in view of Lander (US 2019/0312857) 

Regarding Claim 1,


Loladia (US 11,190,516) teaches a global network routing system for region restricted data, the global network routing system comprising: 
a proxy server located in a first region and connected to a network, the proxy server to: receive a request from a client in the first region requesting access to the region restricted data restricted according to policies of a second region outside the first region and stored in the second region, the request including a token authorizing access to a data center servicing the second region and having access to the region restricted data (Figure 5, 510, and associated text, Receive a request at a first computing region that allows a device to request an operation in a second computing region); and route the request to the data center based upon the token (Figure 5, 560, 570, 580, and associated text, if the policy allows the operation, providing a token to request access to the second region)(Col. 2, lines 56-65, teaches data centers are located in separate geographic regions)
Loladia does not explicitly teach data centers associated with a second region, authorizing access to a first data enter, wherein the first data center is located closest to the client 
Lander teaches data centers associated with a second region, authorizing access to a first data enter, wherein the first data center is located closest to the client (Paragraph [0204-0205], Fig. 13 and associated text teaches a plurality of data centers associated with a second region, and using a data center closest to the customer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loladia with the closest data center method of Lander
The motivation is to minimize latency for the customer  (Paragraph [0204] of Lander)

Regarding Claim 2,

Loladia and Lander teaches the global network routing system of claim 1. Loladia teaches comprising: the data center; and a second data center in the first region (Col. 2, lines 56-65, teaches data centers are located in separate geographic regions), the second data center storing second region restricted data restricted according to policies of the first region different than the policies of the second region (Col. 5, lines 24-37, teaches policies for the first region different than the second region).

Regarding Claim 3,

Loladia and Lander teaches the global network routing system of claim 1. Loladia teaches comprising an authorization and token granting system connected to the network to:  
authenticate an identity of the client (Figure 5, 530, Valid Authentication credentials); identify the client as being authorized for accessing the data center of the second region at least partially based upon the identity (Figure 5, 550, Determine whether the device is authorized); and issuing the token to the client based on the identification of the client as being authorized for accessing the data center of the second region (Figure 5, 570, 580, Generate and provide token)

Regarding Claim 4,

Loladia and Lander teaches the global network routing system of claim 1. Loladia teaches the global network routing system of claim 3, wherein the authorization and token granting system is to authenticate a device of the client and a user of the device as part of authenticating the client (Col. 14, lines 13-20, teaches device authentication and username/password)

Regarding Claim 5,

Loladia and Lander teaches the global network routing system of claim 1. Loladia teaches the global network routing system of claim 1 comprising: a second proxy server located in the second region and connected to the network, the second proxy server to: receive a second request from a second client in the second region requesting access to second region restricted data restricted according to policies of the first region and stored in the first region, the request including a second token authorizing access to a second data center servicing the first region and having access to the second region restricted data; and route the request to the second data center based upon the token (Col. 10, 10-15, teaches repeating the similar steps of Claim 1 but with a second client from the second region)

Regarding Claim 7,

Loladia and Lander teaches the global network routing system of claim 1. While Loladia teaches the first region and second region are different geographical regions (e.g. US East, US South, or US west) (Col. 2, lines 59-61) Loladia does not explicitly teach wherein the first region is a first country and were in the second region is a second country different than the first country.
The Examiner takes Official Notice that countries are well known different geographical regions and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the different geographical regions (i.e. US South, US East) with different countries and the results would be predictable



Regarding Claims 8-9,

Claim 8-9 are similar in scope to Claim 1 and is rejected for a similar rationale.

Regarding Claims 10-11,

Claims 10-11 are similar in scope to Claim 4-5 and is rejected for a similar rationale

Regarding Claims 13, 15

Claims 13, 15 are similar in scope to Claims 1, 5 and are rejected for a similar rationale.

Regarding Claim 16,

Loladia and Lander teaches the global network routing system of claim 1. Loladia teaches further comprising a token service configured to authenticate the client as being authorized for accessing the first data center (Fig. 1A token authentication and authorization service)



Claim(s) 6, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loladia in view of Lander in view of Abdul (US 2019/0238598).

Regarding Claim 6,

Loladia and Lander teaches the global network routing system of claim 1, but does not explicitly teach wherein the token  comprises a JavaScript object notation (JSON) token.
Abdul (US 2019/0238598) teaches wherein an identity token comprises a JavaScript object notation (JSON) token (Paragraph [0081] identity tokens that are JSON web tokens)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the identity token of Loladia with a JSON identity token as taught by Abdul and the results would be predictable (i.e. Loladia would use a JSON identity token) 

Regarding Claims 12, 14

Claims 12, 14 are similar in scope to Claim 6 and is rejected for a similar rationale







Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loladia and Lander in view of Bagepalli (US 2009/0064287)

Regarding Claim 17,

Loladia and Lander teaches the global network routing system of claim 16, but does not explicitly teach wherein the token service includes a memory to store identifications of multiple clients and legal zones for which each of the multiple clients is authorized to access the first data center, wherein the token service authorizes the token to the client based on citizenship of the client, wherein the token service authorizes the token to the client based on membership of the client to a particular organization, wherein the token service authenticates the client by authenticating a device of the client or identifying the client using the device
Bagepalli teaches a memory to store identifications of multiple clients and legal zones for which each of the multiple clients is authorized to access the first data center (Paragraph [0044-0045] teaches authorization based on user attributes including citizenship (i.e. legal zone))
wherein the token service authorizes the token to the client based on citizenship of the client (Paragraph [0045] citizenship), wherein the token service authorizes the token to the client based on membership of the client to a particular organization (Paragraph [0045] company department) wherein the token service authenticates the client by authenticating a device of the client or identifying the client using the device (Paragraph [0013] machine identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loladia and Lander with the identifications of clients 
as taught by Bagepalli
The motivation is to determine authentication and authorization to determine whether the user of the client system is eligible to access the destined serer of the data center (Abstract Bagepalli)

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439